                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RANDALL DALE JAMES,                                §
         Plaintiff,                                §
                                                   §
v.                                                 §    Civil Action No. 3:17-CV-0514-D
                                                   §
ANDREW SAUL,                                       §
COMMISSIONER OF THE SOCIAL                         §
SECURITY ADMINISTRATION,                           §
          Defendant.                               §

                                               ORDER

        After reviewing all relevant matters of record in this case, including the findings,

conclusions, and recommendation of the United States Magistrate Judge, in accordance with 28

U.S.C. § 636(b)(1), the undersigned district judge is of the opinion that the findings and conclusions

of the magistrate judge are correct, and they are adopted as the findings and conclusions of the court.

        It is therefore ordered that the findings, conclusions, and recommendation of the United

States Magistrate Judge are adopted. Accordingly, plaintiff’s Notice of Motion for Attorney’s Fees

Pursuant to Social Security Act Section 206 (b)(1), filed August 30, 2019 (doc. 29), is GRANTED,

and the plaintiff’s counsel is hereby awarded $17,847.38 in attorney’s fees out of the plaintiff’s past-

due benefits under 42 U.S.C. § 406(b).

        SO ORDERED.

        October 28, 2019.


                                                _________________________________
                                                SIDNEY A. FITZWATER
                                                SENIOR JUDGE
